******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  RONALD RAWLS v. PROGRESSIVE NORTHERN
        INSURANCE COMPANY ET AL.
                (SC 18855)
    Rogers, C. J., and Palmer, Zarella, McDonald and Espinosa, Js.
   Argued September 20, 2013—officially released January 7, 2014

  Nathan C. Nasser, for the appellant (plaintiff).
  Stephanie A. Onorato, for the appellee (named
defendant).
  Stephanie Z. Roberge and Christine K. Lassen filed
a brief for the Connecticut Trial Lawyers Association
as amicus curiae.
                          Opinion

   ZARELLA, J. The plaintiff, Ronald Rawls, appeals
from the judgment of the Appellate Court, which
reversed the trial court’s judgment in an action brought
by the plaintiff against the defendants, Progressive
Northern Insurance Company (Progressive) and Zabian
Bailey,1 for negligence and underinsured motorist bene-
fits. The action arose from a rear-end collision allegedly
caused by Bailey on March 27, 2006, at a red traffic
light in the city of Bridgeport. The plaintiff claims that
the evidence presented was sufficient for the jury to
reasonably find negligence and causation and, there-
fore, that the Appellate Court improperly concluded
that the trial court had abused its discretion in denying
Progressive’s motions for a directed verdict and to set
aside the jury verdict. Progressive responds that the
Appellate Court properly reversed the trial court’s judg-
ment because the plaintiff proved only that a rear-end
collision occurred at a red traffic light. Thus, Progres-
sive contends that the jury must have engaged in conjec-
ture and surmise in finding negligence and causation.
We agree with the plaintiff that the evidence in the
present case was sufficient for a jury to reasonably find
or infer that it was more probable than not that Bailey
was negligent and that his negligence caused the colli-
sion. Accordingly, we reverse the judgment of the
Appellate Court.
   The record reveals the following facts and procedural
history. On March 27, 2006, the plaintiff was traveling
westbound on North Avenue in Bridgeport at approxi-
mately 11:30 p.m. when he brought his vehicle to a
complete stop at an intersection with a red traffic light.
The only vehicle ahead of the plaintiff’s was a vehicle
occupied by Hsiupian Li. The plaintiff testified that,
about fifteen seconds later, he ‘‘heard a noise, and all
of a sudden [he] blacked out’’ for ‘‘a couple of minutes’’
because his ‘‘car was hit from behind real hard . . . .’’
The rear-end collision was caused by Bailey’s vehicle,
which ‘‘forc[ed] [the plaintiff’s] vehicle to [propel] for-
ward and collide with [Li’s] car . . . .’’ Rawls v. Pro-
gressive Northern Ins. Co., 130 Conn. App. 502, 505, 23
A.3d 100 (2011). The plaintiff later explained that, when
the collision occurred, his head ‘‘hit the steering col-
umn’’ before he was thrown backward and ‘‘blacked
out . . . .’’ The plaintiff awoke a few minutes later to
find that his head ‘‘hur[t] real bad’’ and that he had
‘‘glass all over [him].’’ The plaintiff did not see Bailey’s
car prior to the collision, did not know where Bailey
was looking when the accident occurred, was not aware
of Bailey’s speed, and could not state whether Bailey
had applied his brakes or swerved prior to the collision.
  The plaintiff further testified that it took him approxi-
mately four minutes to get out of his car. He immediately
inspected the damage to the vehicles and saw that the
back of his own vehicle was ‘‘destroyed’’ and that the
front was ‘‘heavily damaged.’’ The plaintiff did not speak
to either of the drivers of the other vehicles. At trial,
the plaintiff was able to demonstrate to the jury how
the collision had occurred and the position of all three
vehicles. He described the relative impact of Bailey’s
car on his car as ‘‘[e]xtremely heavy’’ and the impact
of his car on Li’s car as ‘‘[k]ind of heavy.’’ The plaintiff
also introduced photographs of the damage to his car
from the collision.
   The investigating Bridgeport police officer, Pedro
Rosa, testified that, when he arrived, emergency person-
nel were present at the accident scene. Rosa observed
that Bailey’s, the plaintiff’s, and Li’s vehicles ‘‘hit up
against’’ each other. He then spoke to the plaintiff and
Li before they were transferred to their respective
ambulances. Although Rosa also spoke to Bailey, he
did not take a statement from him. Rosa testified that
there was ‘‘[h]eavy front-end damage’’ to Bailey’s vehi-
cle, ‘‘a lot of [rear-end] damage’’ to the plaintiff’s vehicle,
and ‘‘minor rear damage’’ to Li’s vehicle. Finally, Rosa
explained that North Avenue was relatively straight,
flat, and wide, and that the weather was ‘‘fairly clear’’
that day.
   The plaintiff filed a complaint on August 7, 2007,
against Bailey for negligence and against Progressive
for underinsured motorist benefits. The plaintiff alleged
that Bailey’s vehicle had rear-ended the plaintiff’s vehi-
cle, causing the plaintiff serious injuries. Specifically,
the plaintiff asserted Bailey was negligent because he
was following too closely in violation of General Stat-
utes § 14-240 (a), failed to keep a proper and reasonable
lookout, failed to apply his brakes in time to avoid a
collision, failed to turn his vehicle to avoid the collision,
failed to keep his vehicle under proper and reasonable
control, was inattentive to his surroundings, and was
operating his vehicle at an unreasonable rate of speed.
After the plaintiff rested his case, Progressive moved
for a directed verdict on the ground that the plaintiff
had ‘‘not submitted any evidence’’ from which a jury
reasonably could find that Bailey was negligent and
that his negligence was the proximate cause of the
collision. Progressive argued that, even if the evidence
was considered in the light most favorable to the plain-
tiff, the plaintiff had proven only that there was a rear-
end collision while the plaintiff was stopped at a red
traffic light. According to Progressive, this evidence
was insufficient for a jury to reasonably find negligence
and proximate cause because it required the jury to
engage in ‘‘speculation, conjecture, or surmise.’’ The
trial court denied this motion. When Progressive
renewed the motion at the end of trial, the trial court
denied that motion as well.2 The jury subsequently
returned a verdict in favor of the plaintiff, awarding
$51,113 in damages. Progressive then filed a motion to
set aside the verdict and for judgment in accordance
with its motion for a directed verdict, which the trial
court denied on March 16, 2010. On that same date, the
trial court granted Progressive’s motion for remittitur,3
reducing the award to $31,115, and rendered judgment
for the plaintiff.
   Progressive appealed from the trial court’s judgment
to the Appellate Court, arguing that the trial court had
abused its discretion in denying Progressive’s motion
to set aside the verdict and for judgment in accordance
with the motion for a directed verdict. Progressive again
claimed that the plaintiff had failed to present sufficient
evidence for the jury to reasonably find or infer negli-
gence and proximate cause. The Appellate Court agreed
with Progressive. See Rawls v. Progressive Northern
Ins. Co., supra, 130 Conn. App. 504, 510. The Appellate
Court reasoned that the plaintiff did not provide suffi-
cient evidence because the plaintiff’s recollection of
a loud noise was ‘‘not probative of the elements of
negligence,’’ and he had not presented any eyewitness
testimony to support his allegations. Id., 509. The Appel-
late Court also relied on its decision in Schweiger v.
Amica Mutual Ins. Co., 110 Conn. App. 736, 955 A.2d
1241, cert. denied, 289 Conn. 955, 961 A.2d 421 (2008),
in which it had concluded that evidence of a rear-end
collision with a vehicle that was stopped in a line of
traffic was insufficient for a jury to reasonably find
negligence and causation. Id., 741–42; see Rawls v. Pro-
gressive Northern Ins. Co., supra, 508–509. The Appel-
late Court thus reversed the trial court’s judgment and
remanded the case with direction to grant Progressive’s
motion to set aside the verdict and to render judgment
for Progressive. Rawls v. Progressive Northern Ins. Co.,
supra, 510. This appeal followed.
   On appeal, the plaintiff first claims that the jury could
have found negligence and proximate cause from the
circumstantial evidence offered at trial. The plaintiff
contends that this court has found evidence insufficient
only when the circumstances surrounding the accident
were entirely unknown;4 in contrast, the evidence in
the present case is adequate because the plaintiff was
able to testify about what had transpired. The plaintiff
thus asserts that the Appellate Court improperly
reversed the trial court’s judgment because there was
‘‘some evidence on which the jury might reasonably
have reached its conclusion.’’ (Internal quotation marks
omitted.) Marchell v. Whelchel, 66 Conn. App. 574, 582,
785 A.2d 253 (2001). Progressive responds that the
Appellate Court correctly concluded as it did because
this conclusion was consistent with Schweiger and this
court’s vehicle collision jurisprudence. Progressive
argues that the law is well settled that ‘‘[a] plaintiff
cannot merely prove that a collision occurred and then
call [on] the defendant . . . to come forward with evi-
dence that the collision was not a proximate conse-
quence of negligence on his part.’’ (Internal quotation
marks omitted.) O’Brien v. Cordova, 171 Conn. 303,
306, 370 A.2d 933 (1976). Because Progressive contends
that the plaintiff has proven only that a collision
occurred, it argues that the jury must have engaged in
speculation in finding that there was negligence and
causation. We agree with the plaintiff.
   We begin our analysis with the applicable standard
of review. ‘‘The defendant must overcome a high thresh-
old to prevail on either a motion for a directed verdict
or a motion to set aside a judgment. Directed verdicts
are not favored. . . . A trial court should direct a ver-
dict only when a jury could not reasonably and legally
have reached any other conclusion. . . . In reviewing
the trial court’s decision to direct a verdict in favor of
a defendant we must consider the evidence in the light
most favorable to the plaintiff. . . . A directed verdict
is justified if . . . the evidence is so weak that it would
be proper for the court to set aside a verdict rendered
for the other party. . . . Similarly, [the trial court]
should not set aside a verdict [when] it is apparent that
there was some evidence [on] which the jury might
reasonably reach [its] conclusion, and should not refuse
to set it aside [when] the manifest injustice of the verdict
is so plain and palpable as clearly to denote that some
mistake was made by the jury in the application of legal
principles . . . .’’ (Citation omitted; internal quotation
marks omitted.) Hicks v. State, 287 Conn. 421, 432, 948
A.2d 982 (2008). Put differently, ‘‘[i]f the evidence in a
case presents such a situation that the minds of fair
and reasonable men could therefrom reach but one
conclusion, there is no question for a jury. . . . But if
the evidence is such that honest and reasonable men
could fairly differ and reach different conclusions, the
issues should go to the jury for determination.’’ (Cita-
tion omitted.) Terminal Taxi Co. v. Flynn, 156 Conn.
313, 317, 240 A.2d 881 (1968). As a general rule, ‘‘[t]he
decision to set aside a verdict entails the exercise of a
broad legal discretion . . . that, in the absence of clear
abuse, we shall not disturb.’’ (Internal quotation marks
omitted.) Hicks v. State, supra, 432.
  We turn next to the well established law of negli-
gence. In order to make out a prima facie case of negli-
gence, the plaintiff must submit evidence that, if
credited, is sufficient to establish duty, breach of duty,
causation, and actual injury. See, e.g., Winn v. Posades,
281 Conn. 50, 54–56, 913 A.2d 407 (2007). A defendant’s
duty and breach of duty is measured by a reasonable
care standard, which is ‘‘the care [that] a reasonably
prudent person would use under the circumstances.’’
Hoelter v. Mohawk Service, Inc., 170 Conn. 495, 501,
365 A.2d 1064 (1976). After the plaintiff establishes that
the defendant did not exercise reasonable care, the
plaintiff has the burden of proving that the defendant’s
negligence caused the plaintiff’s injuries. To do so, the
plaintiff first must establish causation in fact, that is,
that the injury would not have occurred but for the
actor’s conduct. See, e.g., Winn v. Posades, supra, 56.
The plaintiff then must show proximate cause. Id. Proxi-
mate cause requires that ‘‘the defendant’s conduct [was]
a substantial factor in bringing about the plaintiff’s injur-
ies’’ and that there was ‘‘an unbroken sequence of events
that tied [the plaintiff’s] injuries to the [defendant’s
conduct].’’ (Internal quotation marks omitted.) Id. Prox-
imate cause does not require the plaintiff to ‘‘remove
from the realm of possibility all other potential causes
of the accident . . . .’’ Hicks v. State, supra, 287 Conn.
438. Instead, the plaintiff must ‘‘establish that it is more
likely than not that the cause on which the plaintiff
relies was in fact a proximate cause of the accident.’’
(Emphasis added.) Id. The more likely than not standard
ensures that the ‘‘causal connection . . . [is] based
[on] more than conjecture and surmise.’’ (Internal quo-
tation marks omitted.) Winn v. Posades, supra, 57.
    A plaintiff can prove the elements of negligence using
either direct or circumstantial evidence. See, e.g., State
v. Heinz, 193 Conn. 612, 625, 480 A.2d 452 (1984)
(‘‘[t]here is no distinction between direct and circum-
stantial evidence so far as probative force is con-
cerned’’). Circumstantial evidence is ‘‘evidence of facts
from which the trier is asked to infer the existence of,
and, so, to find proven, another fact or [set of] facts.’’5
Hennessey v. Hennessey, 145 Conn. 211, 214, 140 A.2d
473 (1958). Circumstantial evidence ‘‘need not be so
conclusive as to exclude every other hypothesis.’’
Blados v. Blados, 151 Conn. 391, 395, 198 A.2d 213
(1964). Rather, circumstantial evidence must only ‘‘[pro-
duce] in the mind of the trier a reasonable belief in the
probability of the existence of the material fact.’’ Id.
   We now consider negligence in the context of vehicle
collisions to determine when a plaintiff has provided
enough evidence to establish a prima facie case. In
deciding whether a directed verdict is proper in a vehi-
cle collision case, we examine the totality of the evi-
dence and draw all reasonable inferences in favor of
the plaintiff. Because it is common knowledge that not
all vehicle accidents are the result of driver negligence;
cf. O’Brien v. Cordova, supra, 171 Conn. 306; we consis-
tently have recognized that a collision alone does not
create a rebuttable presumption of negligence and cau-
sation. See Winn v. Posades, supra, 281 Conn. 57 (‘‘[a]
plaintiff cannot merely prove that a collision occurred
and then call upon the defendant operator to come
forward with evidence that the collision was not a proxi-
mate consequence of negligence on his part’’ [internal
quotation marks omitted]). Thus, the plaintiff must pro-
vide at least ‘‘some evidence’’ on which a jury reason-
ably could find that the defendant was negligent and
his negligence was a proximate cause of the collision.6
(Internal quotation marks omitted.) Hicks v. State,
supra, 287 Conn. 432; see Winn v. Posades, supra, 57.
In addition, in accordance with general negligence prin-
ciples, the plaintiff must prove that negligence and cau-
sation are ‘‘more likely than not . . . .’’ Hicks v. State,
supra, 438. The plaintiff therefore is under no obligation
to show that negligence and causation are the only
possibilities, as long as there is sufficient evidence mak-
ing them more probable than not.
   Because direct and circumstantial evidence are
equally probative;7 see, e.g., State v. Heinz, supra, 193
Conn. 625; a plaintiff may prove the elements of negli-
gence circumstantially. For example, a plaintiff may
show negligence and causation in a vehicle collision
case by presenting evidence of the type of collision,
the road conditions, the weather, other features of the
surrounding environment, the actions of the drivers of
any other vehicles involved, and the extent to which
the vehicles involved were damaged. In Ghent v. Ste-
vens, 114 Conn. 415, 159 A. 94 (1932), for instance, the
plaintiff successfully established negligence and causa-
tion by showing, inter alia, that ‘‘[i]t was broad daylight
on a clear day [and that] [t]he road was straight, and
[that] the driver of the . . . car . . . had a full view of
the [other] car and of the traffic ahead . . . .’’ Id., 419.
   The present case requires us to apply the foregoing
principles to a rear-end collision in which the plaintiff’s
vehicle was stopped at a red traffic light. Our analysis
begins with a review of the totality of the evidence.8
First, the jury could have considered the fact that the
plaintiff was stopped at a red traffic light and that traffic
lights are normally highly visible to drivers. The jury
also could have considered that, because the weather
was clear and the road was flat and straight, the traffic
light and the two stopped cars at that light probably
would have been visible from a great distance. In addi-
tion, the jury could have inferred from the fact that the
plaintiff was stopped for fifteen seconds prior to the
collision that the traffic light was red for at least fifteen
seconds, if not longer, because Li’s car already was
present when the plaintiff stopped at the light. Bailey
thus would have had ample opportunity to react and
avoid the collision if he had been acting with reason-
able care.
   There also was evidence discrediting other potential
causes of the collision. For example, it is very unlikely
that the collision was caused by the plaintiff’s own
negligence because the plaintiff was stopped for fifteen
seconds before the accident occurred. Even if the plain-
tiff had stopped abruptly at the traffic light, Bailey still
would have had a significant period of time to react
prior to the collision. In addition, there was evidence
that the plaintiff was able to properly stop his vehicle
behind Li’s vehicle at the stop light but that Bailey had
failed to do so. This fact makes a road hazard or traffic
light malfunction less likely. Cf. Meyer v. Barnes, 2
Conn. App. 485, 487–89, 479 A.2d 1236 (1984). A jury
also could infer from the clear weather conditions and
flat, straight road that poor road conditions were not
a likely cause of the collision.
  Considering this evidence in its totality, we conclude
that the jury reasonably could have found that it was
more likely than not that Bailey was negligent by failing
to keep a proper lookout, failing to apply his brakes in
time to avoid the collision, failing to turn his vehicle
to avoid the collision, failing to keep his vehicle under
proper and reasonable control, and by being inattentive
to his surroundings. The present case is similar to Ghent
v. Stevens, supra, 114 Conn. 415, in which this court
found that there was sufficient evidence to support
findings of negligence and causation based on the facts
that there was a rear-end collision in ‘‘broad daylight,’’
on a ‘‘clear day,’’ and on a straight road with a ‘‘full
view’’ of the traffic ahead. Id., 419. From this evidence,
this court concluded that the driver ‘‘had abundant
opportunity either to have stopped his car if under
reasonable control or to have turned to the right [to
avoid] the accident.’’ Id. Similarly, in the present case,
a jury reasonably could find that Bailey had abundant
opportunity to have stopped his vehicle if he had been
acting with reasonable care. Bailey had ample notice
of his duty to stop, as he would have a clear view of
the red traffic light and the two stopped cars at the
light. Because there is no evidence that Bailey was
acting with reasonable care, there is ‘‘little, if anything,
in light of the facts found, to account for [his] running
into the rear of the plaintiff’s automobile except a lack
of reasonable care on the part of [Bailey] . . . .’’ Mar-
tinotti v. Consolini, 3 Conn. Cir. Ct. 244, 248, 212 A.2d
423 (1965); see also id. (concluding that plaintiff had
presented sufficient evidence in case involving rear-end
collision because defendant, ‘‘of all persons, best knew
whether he caused his car to strike the plaintiff’s car
in the rear . . . [and] [h]is only explanation of the colli-
sion—that the hood flew up, blocking his vision—was
discredited by the court’’).
   If the plaintiff succeeded in adducing sufficient evi-
dence from which a jury reasonably could find that
Bailey was negligent, the jury could have found causa-
tion on the basis of that same evidence. As we noted
previously, a plaintiff is not required to disprove all
other possible explanations for the accident but, rather,
must demonstrate that it is more likely than not that the
defendant’s negligence was the cause of the accident. In
the present case, there are a limited number of possibili-
ties that could have resulted in this type of collision
other than negligence. Although it is possible that Bai-
ley’s vehicle could have experienced a mechanical fail-
ure, or that Bailey could have suffered from an acute
medical condition or encountered a road hazard, these
explanations are far less likely, in light of the facts of
this case, than those offered by the plaintiff, such as
the plaintiff’s allegation that Bailey was not paying
attention at the time of the collision.9
   The present case is distinguishable from our decision
in O’Brien v. Cordova, supra, 171 Conn. 303. In O’Brien,
the driver of a vehicle owned by the defendant struck
the rear of the plaintiffs’ vehicle while the plaintiffs
were stopped at a stop sign. Id., 304. The plaintiffs
alleged that the driver was negligent because, inter alia,
he ‘‘failed to keep his vehicle under proper control,
failed to maintain a proper lookout, failed to give a
signal of his approach, failed to stop at a stop sign, and
followed [the plaintiffs’] vehicle too closely in violation
of . . . § 14-240.’’ Id. In support of this contention, the
plaintiffs presented evidence about the type of collision
and the strength of the impact. See id., 304–305. One
of the plaintiffs testified that the plaintiffs’ vehicle was
‘‘stopped [at] a stop sign, and all of a sudden we felt a
big bang behind us—go to turn around and someone
had hit us.’’ (Internal quotation marks omitted.) Id., 305.
After the collision, one of the plaintiffs spoke with the
driver of the defendant’s vehicle. Id., 304–305. The jury
found for the plaintiffs, and the defendant appealed.
See id., 303–304. After evaluating the evidence, the court
in O’Brien concluded that, even if that evidence was
‘‘considered in a light most favorable to the plaintiffs,
[it was] clearly insufficient to support a verdict in their
favor. All the evidence indicate[d] is that there was a
rear-end collision.’’ Id., 306. The court thus reversed
the trial court’s judgment. Id.
   In the present case, the jury had significantly more
evidence to consider than the jury did in O’Brien. The
plaintiffs in O’Brien did not introduce evidence about
the weather or road conditions, and, thus, the collision
could have occurred because the driver did not have a
clear view of the stop sign or the plaintiffs’ car. The
driver in O’Brien also could have failed to stop in time
because the roads were slippery or poorly maintained.
In contrast, the plaintiff in the present case introduced
evidence that the weather was clear and that the road
was flat and straight. This not only makes it more likely
that Bailey was negligent and that his negligence caused
the collision, but it also makes other possible causes,
such as poor road conditions, less likely. Furthermore,
the plaintiffs in O’Brien did not introduce evidence
about how long they were stopped at the stop sign prior
to the collision. Thus, the collision could have been
caused by the plaintiffs stopping too abruptly or the
driver not having sufficient time to react to the stop
sign. In the present case, however, the jury heard evi-
dence that the plaintiff was stopped for fifteen seconds
and could thus infer that Bailey would have had enough
time to react if he had been acting with reasonable care.
Finally, although the plaintiffs in O’Brien introduced
evidence that there was a stop sign, a stop sign may
not always be as visible to drivers as a traffic light,
which generally is in a prominent location. Considered
in its totality, the evidence in the present case thus
provides a significantly more compelling basis on which
the jury could have found that Bailey was negligent and
that his negligence was more likely than not the cause
of the collision.
   Schweiger v. Amica Mutual Ins. Co., supra, 110 Conn.
App. 736, on which Progressive and the Appellate Court
relied, also is distinguishable from the present case. In
Schweiger, the Appellate Court upheld the trial court’s
decision to grant the defendant insurance company’s
motion for a directed verdict in an uninsured-underin-
sured motorist benefits case involving a rear-end colli-
sion.10 Id., 737–38. The plaintiff, Jo Anne C. Schweiger,
testified that she was driving in the left lane of a two-
lane highway when she stopped her car behind a line of
traffic that was waiting to turn left, across the oncoming
lanes. See id. Schweiger ‘‘considered switching to the
right lane but decided against it because of the heavy
traffic conditions she [had] observed.’’ Id., 738. After
Schweiger was stopped for approximately four or five
seconds, another vehicle collided with the rear of
Schweiger’s vehicle. Id. Schweiger testified that the
impact was ‘‘a hard jolt.’’11 Id. Schweiger, however, did
not see the vehicle that struck her and did not speak
to the driver of that vehicle after the accident. Id. The
defendant moved for a directed verdict, and the trial
court granted that motion. Id. On appeal, the Appellate
Court concluded that Schweiger had not presented ade-
quate evidence to remove negligence and causation
from the field of speculation or conjecture, and thus
affirmed the trial court’s judgment. Id., 740, 743.
  The plaintiff in the present case has presented signifi-
cantly more evidence of negligence and causation than
the plaintiff did in Schweiger. Although Schweiger’s
vehicle was stationary for approximately five seconds—
which might not leave a driver behind the vehicle
enough time to react—the plaintiff’s vehicle in the pres-
ent case was stationary for fifteen seconds, which is
certainly enough time for a driver following the plaintiff
to avoid a collision. Furthermore, Schweiger did not
adduce evidence about whether the driver following
her had a clear view of the line of traffic ahead or
whether there was a traffic light providing him with
notice that he should stop. The plaintiff in the present
case, however, established that Bailey would have had
a clear view of the red traffic light and the stopped
vehicles waiting at that light. It also is unclear whether
Schweiger attempted to switch lanes, thereby confusing
the drivers behind her and potentially causing the colli-
sion. In the present case, the plaintiff was stationary
for so long that any negligence on his part was highly
unlikely. We thus decline to be guided by the Appellate
Court’s reasoning in Schweiger because the plaintiff
in the present case has provided the jury with more
compelling evidence.
  Progressive further advocates for its position by mak-
ing factual comparisons between the present case and
Palmieri v. Macero, 146 Conn. 705, 155 A.2d 750 (1959),
Chasse v. Albert, 147 Conn. 680, 166 A.2d 148 (1960),
and Winn v. Posades, supra, 281 Conn. 50. Although
these cases properly articulate the law, they are not
particularly helpful to our analysis because in none of
those cases was an eyewitness available to testify about
what had happened,12 and the plaintiff in each of those
cases was unable to provide other sufficient, circum-
stantial evidence to support a finding of negligence or
proximate cause.
   In Palmieri, this court concluded that there was
insufficient evidence to support a jury verdict when, in
a case involving a single car accident, the car crossed
two lanes of traffic multiple times prior to hitting a
guardrail, and neither the plaintiff nor the defendant,
both occupants of the car, could testify as to what
had happened. Palmieri v. Macero, supra, 146 Conn.
706–708. This court reached the same result in Chasse,
another case involving a single car accident. Chasse v.
Albert, supra, 147 Conn. 682. In Chasse, the vehicle
veered off the road and hit a utility pole. Id. Neither
occupant could testify; see id.; and an eyewitness testi-
fied that the car ‘‘appea[red] to keep about the same
speed’’ and then ‘‘disappear[ed] off the road.’’ (Internal
quotation marks omitted.) Id. In both Palmieri and
Chasse, the trial courts directed verdicts for the defen-
dants because the plaintiffs had not removed from the
realm of conjecture the issues of whether the drivers
were negligent and whether their negligence proxi-
mately caused the plaintiffs’ injuries. See Chasse v.
Albert, supra, 683; Palmieri v. Macero, supra, 708. On
appeal in both cases, this court reasoned that there
were a variety of explanations for why the allegedly
negligent drivers might have been driving erratically,
and the plaintiffs had not adduced enough evidence for
a jury to reasonably infer that the drivers’ negligence
was more likely than not the cause of the accidents.
See Chasse v. Albert, supra, 683; Palmieri v. Macero,
supra, 708.
   In Winn v. Posades, supra, 281 Conn. 50, the plaintiff,
Donna Winn, presented evidence that the named defen-
dant, David Posades, was negligent but did not present
any direct or circumstantial evidence that Posades’ neg-
ligence was the proximate cause of the collision. Id.,
56, 59–60. Winn presented evidence that Posades was
driving fifty-eight to seventy-five miles per hour in a
twenty-five mile per hour zone when he hit the victim’s
vehicle at an intersection. Id., 52. Nevertheless, because
the victim in the collision had died and Posades was
unable to recall the accident, there was no evidence
about exactly how the collision occurred. See id., 56.
This court determined that there were a variety of other
possibilities that were equally as likely to have been
the cause of the collision, such as the victim’s impair-
ment due to his consumption of alcohol and marijuana
around the time of the accident, the possibility that
the victim ran a red light and improperly entered the
intersection, or the possibility that the traffic light mal-
functioned. Id., 60. This court thus concluded that there
was no evidence making Posades’ negligent conduct
more likely than not the cause of the collision. See
id., 59–60.
   These three cases are all distinguishable from the
present case. In Palmieri and Winn, none of the drivers
or occupants could testify about the collisions or pro-
vide any information about how they had occurred. See
id., 56; Palmieri v. Macero, supra, 146 Conn. 706–708.
In Chasse, although there was an eyewitness, that eye-
witness could corroborate only that a collision had
occurred and did not provide additional information
about negligence or causation. See Chasse v. Albert,
supra, 147 Conn. 682 (‘‘[The eyewitness was the] [o]nly
. . . other [person] . . . on the highway at the time.
[He] was approaching from the opposite direction
. . . . He said he saw the lights of an approaching car
at a distance of about 150 yards, that the car appeared
to keep about the same speed, and that the lights just
seemed to disappear off the road.’’ [Internal quotation
marks omitted.]). Thus, in Palmieri, Chasse, and Winn,
there was no evidence to causally connect the conduct
of the allegedly negligent driver with the collision and
subsequent damage and injuries.13
   In contrast, the plaintiff in the present case presented
circumstantial evidence of Bailey’s negligence and
proximate cause through, inter alia, his own eyewitness
testimony about what had occurred. The plaintiff testi-
fied that he was stopped at a red traffic light for approxi-
mately fifteen seconds, felt an ‘‘[e]xtremely heavy’’
impact at the rear of his vehicle, was thrown forward
and backward in his car, blacked out, and awoke to
find glass everywhere. In fact, the plaintiff was so aware
of the circumstances that he was able to demonstrate
to the jury how the collision occurred. Additionally,
Officer Rosa testified as to the position of the vehicles
and the damage that they had sustained as a result of
the impact. There was further evidence that the weather
was clear and the road was straight. It is common
knowledge that traffic lights are usually highly visible
to drivers and that the operator of a vehicle should
slow down and eventually come to a complete stop in
observing a red traffic light. On the basis of these facts
and reasonable inferences, a jury reasonably could find
that it was more likely than not that Bailey was engaged
in one or more of the negligent acts alleged by the
plaintiff, namely, failing to keep a proper and reasonable
lookout, failing to apply his brakes in time to avoid a
collision, failing to turn his vehicle so as to avoid the
collision, failing to control his vehicle, and being inat-
tentive to his surroundings.
   The judgment of the Appellate Court is reversed and
the case is remanded to that court with direction to
affirm the judgment of the trial court.
     In this opinion the other justices concurred.
 1
     The plaintiff filed a complaint against both Bailey and Progressive on
August 7, 2007. The plaintiff had an automobile insurance policy with Pro-
gressive that included uninsured and underinsured motorist coverage as
required under General Statutes § 38a-336 et seq. At the time of the collision,
Bailey was underinsured. Thus, the plaintiff brought the present action
against Bailey for negligence and Progressive for underinsured motorist
benefits. Bailey represented himself and Progressive was represented by
counsel. Progressive has filed all the documents in the present appeal, and
Bailey has not actively participated.
   2
     The trial court found that the plaintiff had not presented sufficient evi-
dence to establish that Bailey was following too closely in violation of § 14-
240 (a) or that he was operating his vehicle at an unreasonable rate of speed.
The trial court thus struck these two issues from the jury interrogatories.
Nonetheless, the jury answered ‘‘yes’’ as to the issue of whether Bailey was
following too closely. Progressive argues that the jury’s finding as to this
stricken issue is evidence that the jury engaged in speculation, conjecture,
and surmise in deciding negligence. Although this finding certainly demon-
strates that the jury might have been confused about the procedural posture
and mechanics of the case, it does not demonstrate that the jury was speculat-
ing when it decided that Bailey was negligent with respect to each of the
other issues presented in the interrogatories.
   Progressive further contends that a jury note delivered to the trial court
during deliberations indicates that the jury engaged in surmise and conjec-
ture. The jury note provided: ‘‘Why wasn’t Bailey present? Was Bailey
charge[d] [with] neglect? Is there paperwork on . . . Bailey?’’ The trial
court instructed the jurors that ‘‘[t]he answer to all those questions [was
that] you’re not to concern [yourselves] about that because [there was] no
evidence about that. You can’t surmise or speculate or anything else.’’
Because the trial court correctly instructed the jury not to speculate about
why Bailey was not present at trial, the jury’s question does not demonstrate
that it engaged in conjecture or surmise in deciding that Bailey was negligent.
   3
     Progressive filed the motion for remittitur on the ground that the plaintiff
already had received $20,000 from Bailey.
   4
     For example, there may be no person who can testify regarding the
circumstances surrounding a collision because potential witnesses either
have died or sustained injuries that prevent them from recalling the events
surrounding the collision. See, e.g., Palmieri v. Macero, 146 Conn. 705,
706–708, 155 A.2d 750 (1959).
   5
     The inferences drawn from circumstantial evidence are distinct from
conjecture and surmise. Circumstantial evidence requires that ‘‘the trier
[find] that the facts from which the trier is asked to draw the inference are
proven and that the inference is not only logical and reasonable but strong
enough so that it can be found that it is more probable than otherwise that
the fact to be inferred is true.’’ Hennessey v. Hennessey, 145 Conn. 211,
214–15, 140 A.2d 473 (1958). In contrast, impermissible conjecture and sur-
mise would require a jury to infer a new set of facts from unproven or
nonexistent facts. See Black’s Law Dictionary (9th Ed. 2009) (defining ‘‘sur-
mise’’ as ‘‘[a]n idea based on weak evidence; conjecture’’ and defining ‘‘con-
jecture’’ as ‘‘[a] guess; supposition; surmise’’); see also Merriam Webster’s
Collegiate Dictionary (11th Ed. 2003) (defining ‘‘surmise’’ as ‘‘a thought or
idea based on scanty evidence’’ and defining ‘‘conjecture’’ as ‘‘[an] inference
from defective or presumptive evidence’’).
   6
     For example, in Toomey v. Danaher, 161 Conn. 204, 205–206, 286 A.2d
293 (1971), the plaintiff, Louis Toomey, whose vehicle was involved in a
one car accident, brought an action against the administrator of his wife’s
estate. It was unclear whether Toomey or his wife was driving the car at
the time of the accident as both were ejected from the passenger compart-
ment during the accident. Id., 206–207. At trial, Toomey submitted evidence
that the car’s brakes were applied, skid marks were on the road, the car
struck the center guardrail, and the car split in two. Id., 206. In addition, a
toll collector who saw the car just before the accident testified that the car
had appeared to ‘‘[proceed] normally.’’ Id., 208. Neither Toomey nor his wife
could testify, however, about what had transpired because his wife had died
as a result of her injuries and Toomey suffered from amnesia. Id., 207. Thus,
due to the lack of eyewitnesses and other evidence of negligence, the jury
had no evidence from which it could infer that Toomey’s wife had engaged
in negligent conduct and that her negligence was the cause of the accident.
See id., 214.
   A plaintiff also may attempt to prove negligence and causation by adducing
evidence that other causes are less likely. Nevertheless, Toomey did not
succeed in doing so in that case. Toomey attempted to prove that his wife
had no ‘‘heart-connected abnormality’’ as evidence that a one car accident
was caused by negligence. Id., 211. Nevertheless, this court found this evi-
dence insufficient because ‘‘all sudden illnesses are not heart-connected’’
and, therefore, could not ‘‘rule out sudden illness as a possible cause of the
accident.’’ Id. Although Toomey was not required to disprove sudden illness
conclusively in order to prove negligence, evidence of no heart connected
abnormality was still insufficient to make negligence more likely than not
the cause of the accident.
   7
     Plaintiffs often must rely on circumstantial evidence in vehicle collision
cases. See, e.g., Hennessey v. Hennessey, supra, 145 Conn. 215 (‘‘[i]n many
cases . . . circumstantial evidence is the only evidence available to a party
to prove a fact material or essential to his cause of action or defense’’).
Plaintiffs therefore frequently submit a vast array of evidence to prove
negligence in vehicle collision cases, including the plaintiff’s testimony,
expert and eyewitness testimony, photographs, and demonstrative evidence.
   For example, in Terminal Taxi Co. v. Flynn, supra, 156 Conn. 315–16,
the plaintiff relied on evidence that both drivers were driving in the same
direction on a one-way street, the plaintiff’s vehicle was struck in the left
rear by the other vehicle, the visibility was good, the road was dry, and the
damage to the vehicles was significant. This court reasoned that, even though
‘‘there was no direct evidence to show the manner in which [the other
driver] was operating his vehicle before the impact’’; id., 316; the jury reason-
ably could find for the plaintiff because there was sufficient evidence, even
though ‘‘[t]he evidence . . . was circumstantial.’’ Id.
   8
     In determining whether evidence is sufficient, it is critical not to look
at each piece of evidence in isolation but, rather, to consider each piece in
the context of the whole. For example, the Appellate Court reasoned in the
present case that the plaintiff did not provide sufficient evidence because
the plaintiff’s recollection of a loud noise was ‘‘not probative of the elements
of negligence . . . .’’ Rawls v. Progressive Northern Ins. Co., supra, 130
Conn. App. 509. We agree that a loud noise, by itself, does not conclusively
establish negligence. When this evidence is considered together with the
other evidence in the case, however, the loud noise can provide valuable
information about the collision and thus is relevant and probative.
   9
     We note that a defendant is free to mount a defense by introducing
evidence of another possible cause—e.g., mechanical failure—in an attempt
to convince the jury that this cause was more likely than negligence. In
order to reach this stage, however, a plaintiff first must present at least
some evidence of proximate cause.
   10
      As in the present case, the defendant in Schweiger was an insurance
company and the alleged tortfeasor was the driver of the vehicle that collided
with the rear of Schweiger’s vehicle. Schweiger v. Amica Mutual Ins. Co.,
supra, 110 Conn. App. 737–38.
   11
      Schweiger also introduced photographs to prove that there was damage
to her vehicle and to show what the damage looked like. See Schweiger v.
Amica Mutual Ins. Co., supra, 110 Conn. App. 738.
   12
      It is important to note that a lack of eyewitnesses will not always mean
that a plaintiff has not adduced sufficient evidence to prove negligence and
causation. In some collision cases, less evidence will be required for a jury
to reasonably infer causation. For example, evidence of a rear-end collision
with a stopped vehicle often will remove the issue of causation from the
realm of conjecture. If a jury finds that the defendant had a duty and breached
that duty—such as by driving too fast—and that the defendant collided with
a stopped car, there is little doubt about whether the defendant’s negligence
was the cause of the collision. Thus, although eyewitness or expert testimony
often serves as more compelling evidence, there is no bright line rule that
a plaintiff always must offer it.
   13
      For similar reasons, we also decline to follow our decisions in Terminal
Taxi Co. v. Flynn, supra, 156 Conn. 313, and Hicks v. State, supra, 287
Conn. 421. In both Terminal Taxi Co. and Hicks, there were two cars in
motion at the time of the collision that were traveling at various speeds.
See Hicks v. State, supra, 426–27; Terminal Taxi Co. v. Flynn, supra, 317–18.
In neither of these two cases did the vehicles remain stationary at the point
of impact, as they did in the present case. These differences in facts create
an entirely new set of possible inferences and challenges for the jury. For
example, it might be easier to prove negligence when there is an independent
eyewitness but also more difficult to prove causation when both cars are
in motion. There is no need for us to engage in such complicated comparisons
in the present case because, as we discussed previously in this opinion, the
principles of negligence make the result of the present case clear.